Per Curiam.

This was a motion m the court below, to quash a forthcoming bond, for certain objections. The motion was overruled. The bill of exceptions only states that the motion was made and overruled. It does not embody the execution or the bond, and we are, therefore, altogether without proper information as to the evidence before the court on the motion. The bond is surely matter in pais and though the statute gives it the force of a judgment, it does not thereby change the rules of evidence, or the character of the instrument. We think the decision in Grigsby v. Francis, 2 How. 845, is supported by principle.
The judgment must, therefore, be affirmed.